Citation Nr: 0530032	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Evaluation of degenerative arthritis of the right knee, 
currently rated as 10 percent disabling.

2.  Entitlement to a separate compensable evaluation for 
limitation of extension of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which granted service connection 
for a right knee disability and assigned a 10 percent 
evaluation.  In an August 1996 rating decision, the RO 
determined that the disability was more appropriately 
characterized as bilateral degenerative joint disease of the 
knees and assigned a 20 percent evaluation for the bilateral 
knee disability.  In April 2002, the RO determined that 
separate 10 percent evaluations for the veteran's right and 
left knee disabilities were warranted.

When the veteran's case was before the Board in April 2003, 
the Board noted that the veteran had not been issued a 
statement of the case on the issue of the evaluation of his 
right knee disability, and remanded the issue.  

The veteran testified before the undersigned Veterans Law 
Judge at the RO in September 2005.  A transcript of the 
veteran's hearing has been associated with the record.

The Board also notes that in an April 2002 rating decision, 
the RO denied service connection for arthritis of the back, 
hands, ankles and arms.  That rating decision also addressed 
the evaluations for the veteran's service-connected 
disabilities, to include hearing loss.  In his April 2003 
notice of disagreement, the veteran disputed the RO's 
determinations regarding service connection for arthritis of 
the back, hands, ankles and arms, as well as its denial of an 
increased rating for hearing loss.  A statement of the case 
was issued in May 2004, and the veteran submitted a 
substantive appeal in May 2005.  He indicated only that he 
wished to appeal all of the issues listed on the statement of 
the case, and did not elaborate.  The RO has not responded to 
the veteran's substantive appeal.  The Board makes no 
determination as to the merit of the veteran's case in this 
regard or the timeliness of his May 2005 substantive appeal.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
crepitus, painful flexion with minimal limitation of motion, 
and objective evidence of osteoarthritis.

2.  The veteran experiences minimal limitation of extension 
of his right knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5260 (2005).

2.  The criteria for a separate 10 percent evaluation for 
limitation of extension of the right knee have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in May 
1994, before the enactment of the VCAA.  However, the RO did 
not develop the issue for appellate review until after the 
Board's April 2003 remand.

A Statement of the Case, issued in May 2003, provided notice 
to the veteran of the evidence necessary to support his 
claim.  This statement of the case also discussed the 
procedural history of the veteran's case and explained the 
basis for the evaluation of his right knee disability.

Moreover, a letter dated in August 2003 explained the VCAA to 
the veteran and provided guidance regarding the evidence 
necessary to substantiate his claim.  This letter indicated 
the evidence that had been received and notified the veteran 
of which evidence VA was responsible to obtain and which 
evidence VA would make reasonable efforts to obtain.  

The Board's April 2003 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent private, military, and VA treatment 
records have been obtained.  The veteran has been afforded VA 
examinations of his service-connected degenerative arthritis 
of the right knee.  Moreover, he had the opportunity to 
testify before the undersigned in September 2005.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

The veteran submitted his claim of entitlement to service 
connection in May 1994.  He indicated "trick knee," but did 
not elaborate.  

A VA examination was carried out in September 1994.  There 
was tenderness in the right knee during flexion.  No visible 
abnormalities were noted.  No diagnosis was rendered.

A fee basis examination was conducted at the Amsterdam 
Academic Hospital in August 1994.  The examiner noted that 
the veteran had originally complained of knee pain in 1972, 
but that no treatment was initiated at that time.  He also 
noted that complaints pertaining to the veteran's knees 
persisted.  The veteran reported that his right knee was 
worse, especially when he walked or ran.  On physical 
examination, the knees were externally normal.  The 
collateral ligament sheath was strong.  The medial lateral 
fascia was painful on the right and there was pain to slight 
pressure and movement.  Range of motion was measured from 
zero to 140 degrees.  The veteran was noted to be bow legged.  
X-rays revealed hook-shaped deformities and tapering ends of 
the lateral and medial tibia plateau and both femur condyles.  
There were discrete degenerative changes on the tibia plateau 
and on both femur cylinders.  The diagnosis was retropatellar 
chondropathy on the right.

In September 1995 the veteran presented to the Geilenkirchen 
NATO Air Base medical clinic with complaints of bilateral 
knee pain of 10 years' duration.  He stated that climbing 
steps and walking bothered his knees.  Range of motion was 
from zero to 135 degrees bilaterally.  X-rays revealed mild 
degenerative joint disease with medial joint line narrowing 
bilaterally.  The diagnosis was general degenerative joint 
disease.  Patellofemoral braces were prescribed.

In a May 1999 letter, a Navy physician indicated that the 
veteran had degenerative joint disease in both knees and that 
his care was ongoing.  He indicated that it was advisable for 
the veteran to avoid engaging in activity involving heavy 
lifting, prolonged standing or prolonged walking.

The veteran submitted to an additional VA examination in 
November 1999.  He denied any specific incident of trauma, 
but reported chronic bilateral knee pain over the years.  He 
denied swelling but endorsed giving way of both knees, as 
well as occasional locking.  He indicated that he could walk 
without difficulty.  He complained of difficulty squatting 
and arising from a squatting position.  Examination of the 
knees revealed no swelling or effusion.  Anterior and 
posterior drawer tests were negative, as were Lachman and 
McMurray signs.  The veteran did have crepitus on flexion and 
extension of both knees.  Range of motion was from zero to 
114 degrees bilaterally.  X-rays showed that the tibial 
tubercle on the right was mildly accentuated.  There were 
unusually large anterosuperior patellar enthesophytes at both 
knees, and lipping of the tibial spines.  The radiologist 
also noted questionable small suprapatellar effusions.  The 
diagnosis was chronic bilateral knee pain and mild 
degenerative joint disease of the left knee.

An additional VA examination was carried out in February 
2002.  The veteran reported that he had experienced 
difficulty with both knees since his service in Vietnam.  He 
indicated that he was unable to exercise vigorously, and that 
he took Motrin for pain.  He endorsed discomfort going up and 
down stairs.  Examination of the knees revealed no gross 
deformity on inspection.  The veteran was able to achieve a 
full squatting position, with minor intraarticular 
crepitation.  Manipulation failed to reveal any ligamentous 
laxity.  Range of motion was from zero to 135 degrees.  The 
patellas were very stable.  X-rays revealed borderline 
narrowing of the patellofemoral compartments and 
anterosuperior patellar enthesopathy.  The radiologist 
indicated that the findings were compatible with the clinical 
history of chondromalacia patellae.  The diagnosis was 
patellar chondromalacia, more prominent on the left.  The 
examiner noted that degenerative joint disease was also 
suggested.  He assessed the veteran's disability as slight, 
with functional limitation related to activities involving 
running, jumping, stooping, squatting, kneeling, and 
crawling.  He indicated that the veteran's impairment was 
based on pain and definite early articular degenerative 
changes.  There was no indication of instability or 
incoordination.  The examiner also indicated that weakness 
and fatigability were not considered to be issues of the 
veteran's impairment.

The veteran presented at a naval hospital in June 2003, with 
complaints of chronic bilateral knee pain.  He denied trauma 
and weakness, as well as recent injury.  He reported that he 
was pursuing a claim for a higher rating with VA.  There was 
no laxity and the patella grind test was negative.  Anterior 
and posterior drawer tests were also negative.  Strength was 
5/5.  The assessment was chronic bilateral knee pain.  A July 
2003 treatment note indicates mild degenerative joint 
disease, improving with medication.  In December 2003 the 
veteran reported pain with sitting for long periods.  
Bilateral knee grinding was noted in January 2004, and the 
veteran's knees were indicated to be otherwise within normal 
limits.  

X-rays taken at a VA facility in January 2004 indicate that 
there was mild medial joint space narrowing bilaterally.  
Mild medial subchondral and patellofemoral sclerosis were 
also present.  Mild marginal osteophytosis was identified.  
There was no significant joint effusion.  The findings were 
noted to be compatible with bilateral osteoarthritis, 
predominantly of the medial and patellofemoral compartments.

At his September 2005 hearing, the veteran testified that he 
had pain on walking, especially on inclines, and that he 
could probably walk a mile.  He related that he sometimes had 
discomfort at night, and had to find a position that allowed 
him to fall asleep.  He stated that his knee did not give 
out.  He indicated that he had undergone physical therapy in 
the past.  He also indicated that he had no further evidence 
to identify.  When asked about his activities, the veteran 
stated that he could push a cart in a grocery store, but that 
he had pain sometimes.  He testified that he could not 
completely straighten his leg, and that he could only squat 
halfway.  He indicated that he had pain with weightbearing, 
and that climbing steps also caused pain.  He related that 
his knee sometimes felt as if it shifted.  He denied the 
ability to participate in sports such as basketball, and 
indicated that he could no longer run like he used to.  He 
stated that he avoided activities with his daughter because 
of his knee.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  The 
Board has found nothing in the historical record which would 
lead to the conclusion that further development of the 
medical evidence is in order.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that the condition has not significantly changed 
and a uniform evaluation is warranted.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2005).  

The veteran's right knee disability has been evaluated 
pursuant to the diagnostic code pertaining to degenerative 
arthritis.  Having carefully reviewed the record, the Board 
concludes that the disability is appropriately evaluated as 
10 percent disabling for impairment of flexion.  For the 
period from May 24, 1994 to November 3, 1999, the RO 
evaluated the disability as 20 percent disabling in 
conjunction with degenerative joint disease of the left knee, 
and characterized the disability as bilateral degenerative 
joint disease.  This evaluation was based upon a bilateral 
disability.  It is clear that the RO would not have assigned 
an evaluation in excess of 10 percent for the right knee 
standing alone.  The 10 percent evaluation contemplates the 
presence of periarticular pathology productive of painful 
motion or the functional equivalent of limitation of flexion 
to 45 degrees.

For the period beginning on November 3, 1999, the RO 
determined that the veteran's right knee disability should be 
separately evaluated as 10 percent disabling.  The Board has 
determined that a rating in excess of 10 percent for 
impairment of flexion is not warranted.  In this regard the 
Board observes that on physical examination in November 1999, 
the veteran's right knee range of motion was from zero to 114 
degrees and that in February 2002, range of motion was 
measured from zero to 135 degrees.  Such functional 
limitation would not warrant an evaluation in excess of 10 
percent under Diagnostic Code 5260, for limitation of 
flexion.  Additionally, the veteran was able to fully squat 
at the February 2002 examination.  However, discomfort on 
motion was noted, especially negotiating stairs.  The 
examiner concluded that the veteran had only slight 
limitation with functional impairment related to activities 
such as running, jumping, stooping, squatting, kneeling and 
crawling.  Subsequent outpatient treatment records reflect 
the veteran's continued complaints of knee pain and indicate 
objective evidence of degenerative joint disease.  While the 
veteran complained at his September 2005 hearing that his 
ability to squat was diminished by approximately 50 percent, 
the Board finds that, assuming the veracity of the veteran's 
contention, such a limitation would not warrant an evaluation 
higher than 10 percent for the veteran's right knee 
disability.  A 50 percent diminution of one's ability to 
squat would be roughly equivalent to flexion of the knee to 
90 degrees.  Under the appropriate diagnostic criteria, 
flexion must be limited to 45 degrees in order to warrant a 
10 percent evaluation, and must be limited to 30 degrees in 
order to warrant a 20 percent evaluation.  In sum, the 
evidence simply does not support a rating in excess of 10 
percent for the veteran's right knee disability for any time 
during the pendency of his appeal.

In a recent VA General Counsel Precedent Opinion, VAOPGCPREC 
9-2004 (September 17, 2004), it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to adequately compensate for functional loss 
associated with injury to the leg.  The October 1994 
examination disclosed pain on movement without establishing 
that the pain was only in one direction.  In November 1999, 
there was crepitus with extension.  The veteran testified in 
September 2005 that he was unable to fully straighten his 
right leg due to his knee disability.  Based on the testimony 
and objective findings, there is evidence of degenerative 
change, crepitus, and minimal functional impairment of 
extension.  In sum, there is periarticular pathology 
productive of painful extension, warranting a minimum 
compensable evaluation for the plane of motion.  38 C.F.R. § 
4.59.

Lastly, there is no evidence of instability or subluxation.  
Although the veteran has endorsed a history of giving way, 
his knee has been found to be stable on repeated examination.  
The Board finds that the clinical observations of skilled 
professionals are more probative than his lay statements.  
Therefore, a separate evaluation for instability or 
subluxation is not warranted.


ORDER

An evaluation in excess of 10 percent for limitation of 
flexion of the right knee is denied.

A separate 10 percent evaluation for limitation of extension 
of the right knee is granted.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


